NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2250-16T3

JAMES LETTS,

       Petitioner-Appellant,

v.

BOARD OF TRUSTEES, POLICE AND
FIREMEN'S RETIREMENT SYSTEM,

     Respondent-Respondent.
_______________________________________

                Submitted September 12, 2018 – Decided September 26, 2018

                Before Judges Sumners and Mitterhoff.

                On appeal from the Board of Trustees, Police and
                Firemen's Retirement System, Docket No. 3-10-51329.

                Gaylord Popp, LLC, attorneys for appellant (Samuel M.
                Gaylord, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent (Melissa H. Raksa, Assistant Attorney
                General, of counsel; Danielle P. Schimmel, Deputy
                Attorney General, on the brief).

PER CURIAM
      This appeal asks us to determine whether the Board of Trustees, Police

and Firemen's Retirement System (the Board) correctly applied N.J.S.A.

43:16A-15.2 in its final agency decision that reduced James Letts' accidental

disability retirement (ADR) benefits by the amount of workers' compensation

settlement proceeds he received after the effective date of his retirement.

Although Letts had distinct qualifying injuries for the ADR and workers'

compensation settlement, we conclude the statute requires an offset because the

injuries arose from the same incident.

      In August 2013, Letts was shot twice while performing his duties as a

Trenton police officer. About two weeks later, he filed a workers' compensation

claim for injuries to his right shoulder and abdomen from the shooting. Over a

year later, while his workers' compensation claim was pending, Letts applied for

ADR from the Police and Fireman's Retirement System (PFRS) claiming total

and permanent disability due to post-traumatic stress disorder he also sustained

from the shooting.

      In July 2015, Letts settled his workers' compensation claim for 165 weeks

at $260.04, totaling $42,906.00, due to permanent partial injuries of the right

shoulder and abdomen. Two months later, the Board approved Letts' application

for ADR benefits effective August 1, 2015, due to his post-traumatic stress


                                                                        A-2250-16T3
                                         2
disorder. In the Board's September 2015 letter advising him of the approval,

Letts was informed that his retirement benefits 1 could be subject to a reduction

of the amount workers' compensation payments he received after the effective

date of his retirement. Consequently, ten months later, the Board advised Letts

in a June 2016 letter, that under N.J.S.A. 43:16A-15.2, the total amount of his

ADR benefits would be reduced by $28,703.51, the amount of the worker's

compensation settlement payments he received after his retirement was

approved.2

      Letts requested the Board reconsider its position. Citing Rosales v. State

Dep't of the Judiciary, 373 N.J. Super. 29 (App. Div. 2004), Letts argued there

should not be an offset of his retirement benefits with his worker's compensation

settlement under N.J.S.A. 43:16A-15.2 because the post-traumatic stress

disorder for which his ADR was based upon occurred after he returned to work




1
  His monthly allowance of $5,181.55 was comprised of $4,198.61 for his
pension and $982.94 for an annuity.
2
  The Board advised Letts that $16,258.77 of the current amount owed would
be recouped through monthly reductions of $1,126.83 in his retirement benefits
until the amount was paid, and for the past amount due of $12,444.74, unless he
made a lump sum payment within thirty days, or there would be monthly
deductions of $405.47 from his retirements until the amount was paid.
                                                                         A-2250-16T3
                                        3
from his workers' compensation leave for different injuries to his right shoulder

and abdomen.

      On October 18, 2016, following the previous days' hearing in which it

heard Letts' arguments and considered his submissions, the Board wrote to Letts'

counsel advising that it decided not to change the initial determination that Letts'

ADR benefits were subject to an offset by his workers' compensation settlement

under N.J.S.A. 43:16A-15.2. In doing so, the Board rejected Letts' argument

that his separate injuries for the workers' compensation settlement – right

shoulder and abdomen – and the ADR – post-traumatic stress disorder –

precluded an offset under the statute because they both arose from the same

shooting incident. The Board also pointed out that Letts was made aware of the

potential offset when it advised him that his ADR was approved.

      The Board later denied Letts' request for reconsideration of its decision,

or in the alternative a hearing before the Office of Administrative Law, and

rendered a final agency decision denying Letts' appeal on January 10, 2017. The

Board essentially reiterated the reasoning it expressed in its October 18 letter

that N.J.S.A. 43:16A-15.2 requires an offset of his ADR in the amount of the

workers' compensation settlement payments received after the effective date of

his retirement. The Board added, "the basis [of] the statute is to prevent double


                                                                            A-2250-16T3
                                         4
recovery for the same incident. Permitting . . . Letts to waive the offset would

be contrary to the statutory intent."

      Before us, Letts reiterates the arguments he presented to the Board. He

contends the Board erred in its application of N.J.S.A. 43:16A-15.2 because the

statute does not provide for an offset where the workers' compensation injuries

differ from the injury for which the ADR was approved.               He, therefore,

maintains that there is no double recovery for the same disability as the Board

determined.

      Consequently, we are asked to weigh-in on the Board's interpretation of

N.J.S.A. 43:16A-15.2, which provides in pertinent part:

              b. An application for retirement benefits may be
              approved by the board of trustees while the member,
              applying for such benefits, is in receipt of periodic
              benefits under the Workers' Compensation Law. If a
              retirant receiving an accidental disability retirement
              allowance becomes a recipient of periodic benefits
              under the workers' compensation law after the date of
              retirement, the pension portion of the retirement
              allowance payable to the retirant shall be reduced,
              during the period of the payment of the periodic
              benefits, dollar-for-dollar in the amount of the periodic
              benefits received after the date of retirement, subject to
              the provisions of [N.J.S.A. 43:16A-12-4].

The statute does not specifically state that for the offset to apply, the retirant's

injuries upon which the ADR benefits and the workers' compensation benefits


                                                                            A-2250-16T3
                                          5
are based, must be the same, or even occur from the same incident.

Nevertheless, the Board's interpretation makes complete sense.

      It is well settled that a primary purpose of statutory interpretation is to

"seek to effectuate the 'fundamental purpose for which the legislation was

enacted.'" Twp. of Pennsauken v. Schad, 160 N.J. 156, 170 (1999) (quoting N.J.

Builders, Owners & Managers Ass'n v. Blair, 60 N.J. 330, 338 (1972)).

Moreover, we "afford substantial deference to an agency's interpretation of a

statute that the agency is charged with enforcing." Richardson v. Bd. of Trs.,

Police & Firemen's Ret. Sys., 192 N.J. 189, 196 (2007). "Such deference has

been specifically extended to state agencies that administer pension statutes[,]"

because "'a state agency brings experience and specialized knowledge to its task

of administering and regulating a legislative enactment within its field of

expertise.'" Piatt v. Police & Firemen's Ret. Sys., 443 N.J. Super. 80, 99 (App.

Div. 2015) (quoting In re Election Law Enf't Comm'n Advisory Op. No. 01-

2008, 201 N.J. 254, 262 (2010)).

      N.J.S.A. 43:16A-15.2 was enacted to prevent the "simultaneous receipt of

compensation benefits and disability benefits." Cty. of Mercer v. State, Dept.

of Treasury, Div. of Pensions Bd. of Trs., 193 N.J. Super. 229, 235 (App. Div.

1984). Recognizing this statutory intent, the Board properly determined that


                                                                         A-2250-16T3
                                       6
application of the statute's setoff provision to prevent simultaneous receipt of

the ADR benefits and workers' compensation benefits from the same incident –

regardless that there were injuries to different body parts involved in the

respective approvals – furthers the legislative goal to bar double recovery.

      Furthermore, Letts' reliance upon Rosales is misplaced.           There, we

recognized that through N.J.S.A. 43:16A-15.2, PFRS, was modified "in 1971 to

provide for an actuarial offset of both accidental and ordinary disability pensions

when one received Workers' Compensation benefits for the same injury as the

pension." Rosales, 373 N.J. Super. at 39 (citing Leoni v. Twp. of Hamilton, 134

N.J. Super. 231, 235 (App. Div. 1975)).3 However, the acknowledgement in

Rosales that under N.J.S.A. 43:16A-15.2, benefits from an ADR and a workers'

compensation claim for the same injury should be offset, does not logically

extend to support Letts' contention that we should now interpret the statute to

preclude offsetting those respective benefits where they are based upon different

injuries but they arise from the same incident. To do so would allow a retirant

to parse out his injury claims in an ADR application and a workers'


3
  We further pointed out in Rosales that: "The pension rules were amended . . .
in 1994 to change offsets of accidental disability pensions from an actuarial
offset to a dollar for dollar basis when there is a Workers' Compensation award.
However, the Division of Pensions no longer sought to take an offset of ordinary
disability pensions, N.J.A.C. 17:1-4.32." Id. at 40.
                                                                           A-2250-16T3
                                         7
compensation claim to enjoy double recovery, clashing with the clear intent of

N.J.S.A. 43:16A-15.2. Hence, we discern no error in the Board's interpretation

of the statute because its decision was not arbitrary, capricious, or unreasonable,

and did not violate legislative policies. Lavezzi v. State, 219 N.J. 163, 171

(2014); Russo v. Bd. of Trs., Police & Firemen's Ret. Sys., 206 N.J. 14, 27

(2011).

      Affirmed.




                                                                           A-2250-16T3
                                         8